Exhibit 10.6

 

Executive Officer

Grant No. XX-  -PS-GEO-1

 

[g188791kqi001.gif][g188791kqi001.gif]ROYAL GOLD, INC.

2004 OMNIBUS LONG-TERM INCENTIVE PLAN

 

PERFORMANCE SHARE AGREEMENT

(Net Revenue and Gold Equivalent Ounce Vesting)

 

Royal Gold, Inc., a Delaware corporation (the “Company”), hereby grants
performance shares relating to shares of its common stock, $.01 par value (the
“Stock”), to the individual named below as the Holder, subject to the vesting
conditions set forth in this cover page and the attachment (the “Agreement”). 
Additional terms and conditions of the grant are set forth in this cover sheet,
in the attachment and in the Royal Gold, Inc. 2004 Omnibus Long-Term Incentive
Plan (the “Plan”).

 

Grant Date:

 

Name of Holder:

 

Holder’s Social Security Number:

 

Number of Performance Shares Covered by Grant:

 

Target:

 

Maximum:

 

 

This Performance Share grant is subject to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which is available for
your review upon request to the Secretary.  You should carefully review the
Plan, and the Plan will control in the event any provision of this Agreement
should appear to be inconsistent with the terms of the Plan.

 

Grantee:

 

 

 

(Signature)

 

 

 

 

Company:

 

 

 

(Signature)

 

 

 

 

Title:

 

 

 

Attachment

 

This is not a stock certificate or a negotiable instrument.

 

--------------------------------------------------------------------------------


 

 

Grant No. XX-  -PS-GEO-1

 

ROYAL GOLD, INC.

2004 OMNIBUS LONG-TERM INCENTIVE PLAN

 

PERFORMANCE SHARE AGREEMENT

 

Performance Shares - Number and Tranferability

 

This grant is an award of performance shares in the number of shares set forth
on the cover sheet, subject to the vesting conditions described below (the
“Performance Shares”). The purchase price for the Performance Shares is deemed
paid by your services to the Company. The number of Performance Shares, if any,
that may be issued pursuant to the terms of this Agreement shall be calculated
based on the attainment of specified performance goals, as set forth on the
attached Exhibit A. The maximum number of Performance Shares in which you may
vest is the number of shares covered by the award on the cover page, however you
may vest in a lesser number of Performance Shares (or no Performance Shares) if
the specified performance goals are not sufficiently attained. Your Performance
Shares may not be transferred, assigned, pledged or hypothecated, whether by
operation of law or otherwise, nor may the Performance Shares be made subject to
execution, attachment or similar process.

 

 

 

Vesting

 

You will vest in the number of Performance Shares, if any, determined in
accordance with the terms of Exhibit A following the availability of financial
data upon which vesting can be calculated, but in no event later than
September 30 of the year in which the fiscal year ends; provided that, except as
otherwise set forth in this Agreement, you continue in continuous Service from
the Grant Date until the vesting date for any Performance Shares to which you
are entitled.

 

 

 

 

 

Except as otherwise provided in this Agreement, no additional Performance Shares
will vest after your Service has terminated for any reason.

 

 

 

 

 

All Performance Shares that have not vested as a result of performance or
otherwise as a result of the provisions of this Agreement on or prior to the end
of fiscal year 2020 will be forfeited.

 

 

 

 

 

The Compensation, Nominating and Governance Committee (the “Committee”) has the
authority to certify whether the vesting thresholds set forth in Exhibit A have
been achieved within the meaning of Treasury Regulations,
Section 1.162-27(e)(5). Any such determinations shall be made in the sole
discretion of the Committee. The resulting aggregate number of vested
Performance Shares will be rounded down to the nearest whole number of
Performance Shares. You may not vest in more than the maximum number of
Performance Shares set forth on the cover sheet.

 

 

 

Termination without Cause, Good Reason or Non-Renewal of Employment Agreement;
Change of Control

 

Notwithstanding the foregoing vesting rules, if (i) the Company terminates your
Service or your Employment Agreement without “Cause” (as defined in your
Employment Agreement) during the term of your Employment Agreement, (ii) you
terminate your Service or your Employment Agreement for “Good Reason” (as
defined in your Employment Agreement) during the term of your Employment
Agreement, or (iii) your Service is terminated upon the Company’s election not
to renew the term for one of the four successive one-year renewal terms pursuant
to Section 2 of your Employment Agreement, and any such termination does not
occur within the period beginning ninety (90) days prior to and ending two
(2) years after the occurrence of a “Change of Control” (as defined in your
Employment Agreement), then, you will be eligible to vest in a prorated portion
of the Performance Shares to which you would be entitled based on the Company’s
performance through the last day of the Company’s fiscal year in which your
Service is terminated and determined in accordance with the Company’s practices
as in effect at such time. Once the Committee has determined the degree to which
the performance criteria through the last day of the Company’s fiscal year in
which your Service is terminated has been satisfied, your prorated vesting
portion will be determined by multiplying the number of Performance Shares that
would otherwise vest based on Company performance by a fraction, where the
numerator is the number of days

 

--------------------------------------------------------------------------------


 

 

 

you remained in Service from the Grant Date through the date of your termination
of Service and the denominator is the number of days from the Grant Date to the
date the performance criteria were satisfied. The resulting aggregate number of
vested shares will be rounded down to the nearest whole number, and you cannot
vest in more than the maximum number of shares set forth on the cover sheet.

 

 

 

 

 

If (i) the Company terminates your Service or your Employment Agreement without
“Cause” (as defined in your Employment Agreement) during the term of your
Employment Agreement, (ii) you terminate your Service or your Employment
Agreement for “Good Reason” (as defined in your Employment Agreement) during the
term of your Employment Agreement, or (iii) your Service is terminated upon the
Company’s election not to renew the term for one of the four successive one-year
renewal terms pursuant to Section 2 of your Employment Agreement, and any such
termination occurs within the period beginning ninety (90) days prior to and
ending two (2) years after the occurrence of a “Change of Control” (as defined
in your Employment Agreement), then, you will be one hundred percent (100%)
vested in the maximum number of Performance Shares set forth on the cover sheet
as of the date of your termination.

 

 

 

 

 

As used herein, the term “Employment Agreement” shall mean that certain
Employment Agreement between you and the Company
dated                                 , as the same may be amended after the
date hereof.

 

 

 

Delivery of Stock Pursuant to Vested Performance Shares

 

Unless an earlier delivery date is specified below, a certificate for all of the
shares of Stock represented by the vested Performance Shares (which shares of
Stock will be rounded down to the nearest number of whole shares) will be
delivered to you as soon as practicable after you have vested in such
Performance Shares, but in no event later than September 30 of the year in which
the fiscal year ends, provided that, if vesting occurs during a period in which
you are (i) subject to a lock-up agreement restricting your ability to sell
shares of Stock in the open market, or (ii) restricted from selling shares of
Stock in the open market because you are not then eligible to sell under the
Company’s insider trading plan or similar plan as then in effect (whether
because a trading window is not open or you are otherwise restricted from
trading), vesting in such shares of Stock will be delayed until the earlier of
(A) the first date on which you are no longer prohibited from selling shares of
Stock due to a lock-up agreement or insider trading or similar plan restriction
applicable to you or (B) either the date of your involuntary termination of your
Service by the Company or a Subsidiary, your death or your Disability (the
earlier of the dates in clause (A) and (B) shall be the “Deferred Vesting
Date”), and provided, further, that you have been continuously in Service to the
Company or a Subsidiary from the Grant Date until the Deferred Vesting Date.

 

 

 

 

 

If the Deferred Vesting Date is determined pursuant to clause (B) above, you are
prohibited from selling shares of Stock due to a lock-up agreement or insider
trading or similar plan restriction applicable to you on the Deferred Vesting
Date and you meet the continuous Service requirements, then, to the extent
legally permitted under the General Corporation Law of the State of Delaware and
other applicable law, you may elect to satisfy any obligations to pay any
Federal, state, or local taxes of any kind required by law to be withheld with
respect to the vesting of or other lapse of restrictions applicable to such an
Award, in whole or in part, (x) by causing the Company or its Affiliate to
withhold shares of Stock otherwise issuable to you or (y) by delivering to the
Company or its Affiliate shares of Stock already owned by you. The shares of
Stock so delivered or withheld shall have an aggregate Fair Market Value equal
to such withholding obligations. In no case shall the shares withheld or
delivered exceed the minimum required Federal, state, and FICA statutory
withholding rates. The Fair Market Value of the shares of Stock used to satisfy
such withholding obligation shall be determined by the Company or its Affiliate
as of the date that the amount of tax to be withheld is to be determined. If you
make an election pursuant to this paragraph, you may satisfy your withholding
obligation only with shares of Stock that are not subject to any repurchase,
forfeiture, unfulfilled vesting, or other similar requirements.

 

2

--------------------------------------------------------------------------------


 

 

 

Notwithstanding the foregoing, if you are terminated under circumstances
entitling you to vest in Performance Shares even though you do not remain in
Service through the date on which Performance Shares vest hereunder, a
certificate for all of the shares of Stock represented by the vested Performance
Shares (which shares of Stock will be rounded down to the nearest number of
whole shares) will be delivered to you as soon as practicable following the end
of each applicable fiscal year, but in no event later than September 30 of each
applicable fiscal year.

 

 

 

Forfeiture of Unvested Performance Shares

 

In the event that your Service terminates for any reason, except as provided
above in the section entitled “Termination without Cause, Good Reason or
Non-Renewal of Employment Agreement; Change of Control,” or in connection with a
Deferred Vesting Date, you will forfeit all of the Performance Shares that have
not yet vested.

 

 

 

Withholding Taxes

 

You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of vesting in Performance Shares or your acquisition of Stock under this grant.
In the event that the Company determines that any federal, state, local or
foreign tax or withholding payment is required relating to this grant, the
Company will have the right to: (i) require such payments from you;
(ii) withhold such amounts from other payments due to you from the Company or
any Affiliate; or (iii) cause an immediate forfeiture of shares of Stock subject
to the Performance Shares granted pursuant to this Agreement in an amount equal
to the withholding or other taxes due.

 

 

 

Retention Rights

 

Neither the Performance Shares nor this Agreement give you the right to be
retained by the Company (or any parent, Subsidiaries or Affiliates) in any
capacity. The Company (and any parent, Subsidiaries or Affiliates) reserves the
right to terminate your Service at any time and for any reason.

 

 

 

Shareholder Rights

 

You, or your estate or heirs, have no rights as a shareholder of the Company
until a certificate for shares of Stock relating to the vested Performance
Shares has been issued (or an appropriate book entry has been made). No
adjustments are made for dividends or other rights if the applicable record date
occurs before your stock certificate is issued (or an appropriate book entry has
been made), except as described in the Plan.

 

 

 

Forfeiture of Rights

 

If you should take actions in competition with the Company, the Company shall
have the right to cause a forfeiture of your rights, including, but not limited
to: (i) a forfeiture of any outstanding unvested Performance Shares, and
(ii) with respect to the period commencing twelve (12) months prior to your
termination of Service with the Company (A) a forfeiture of any proceeds
received upon a sale of shares acquired by you upon vesting of Performance
Shares or (B) a forfeiture of any shares of Stock acquired by you upon vesting
of the Performance Shares. Unless otherwise specified in an employment or other
agreement between the Company and you, you take actions in competition with the
Company if you directly or indirectly, own, manage, operate, join or control, or
participate in the ownership, management, operation or control of, or are a
proprietor, director, officer, stockholder, member, partner or an employee or
agent of, or a consultant to any business, firm, corporation, partnership or
other entity that is in the business of creating, financing, acquiring,
investing in and managing precious metal royalties, precious metal streams and
similar interests. Under the prior sentence, ownership of less than 1% of the
securities of a public company shall not be treated as an action in competition
with the Company.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in the
Stock, the number of Performance Shares covered by this grant shall be adjusted
(and rounded down to the nearest whole number) if required pursuant to the Plan.
Performance Shares shall be subject to the terms of the agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law, rule or principle that
might otherwise refer

 

3

--------------------------------------------------------------------------------


 

 

 

construction or interpretation of this Agreement to the substantive law of
another jurisdiction.

 

 

 

Section 409A

 

It is intended that this Agreement comply with Section 409A of the Internal
Revenue Code (“Section 409A”) to the extent subject thereto, and, accordingly,
to the maximum extent permitted, the Agreement will be interpreted and
administered to be in compliance with Section 409A. To the extent that the
Company determines that you would be subject to the additional taxes or
penalties imposed on certain nonqualified deferred compensation plans pursuant
to Section 409A as a result of any provision of this Agreement, such provision
shall be deemed amended to the minimum extent necessary to avoid application of
such additional taxes or penalties. The nature of any such amendment shall be
determined by the Company. Notwithstanding anything to the contrary in this
Agreement or the Plan, to the extent required to avoid accelerated taxation and
penalties under Section 409A, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following your “separation from service” (as
defined for purposes of Section 409A, a “Separation from Service”) will instead
be paid on the first payroll date after the six-month anniversary of your
Separation from Service (or your death, if earlier). Notwithstanding anything to
the contrary in this Agreement, for purposes of any provision of this Agreement
providing for the settlement of any shares of Stock upon or following a
termination of employment or a termination of Service that are considered
“deferred compensation” under Section 409A, references to your “termination of
employment” or “termination of Service” (and corollary terms) with the Company
shall be construed to refer to your Separation from Service.  Each installment
of Performance Shares that vests under this Agreement (if there is more than one
installment) will be considered one of a series of separate payments for
purposes of Section 409A.

 

 

 

Consent to Electronic Delivery

 

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies. Please contact the Secretary at (303) 573-1660 to request paper copies
of these documents.

 

 

 

The Plan

 

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 

 

 

 

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding the Performance Shares. Any prior agreements, commitments
or negotiations concerning the Performance Shares are superseded.

 

 

 

Stock Ownership Requirements

 

You are required to continue to hold an aggregate of fifty percent (50%) of the
shares of Stock acquired by you pursuant to this Performance Share grant
together with all other shares of Stock acquired by you pursuant to any other
performance share grant made under the Plan (such 50% to be determined after
reducing the shares of Stock covered by this grant and all other performance
share grants made to you under the Plan by the of number shares of Stock equal
in value to the amount required to be withheld to pay taxes in connection with
this grant and such other performance share grants) until the number of shares
of Stock owned by you equals or exceeds XX. If the number of shares of Stock
owned by you exceeds XX, you may dispose of the shares of Stock acquired
pursuant to this Performance Share grant as long as you continue to own at least
XX shares of Stock after the disposition.

 

By signing the cover sheet of this Agreement, you acknowledge that you have
received, read and understand the Plan and this Agreement, and agree to abide by
and be bound by their terms and conditions.

 

4

--------------------------------------------------------------------------------


 

 

Grant No: XX-  -PS-GEO-1

 

Exhibit A

 

For purposes of this Agreement, “Net GEOs” shall mean net gold equivalent ounces
of production on an annual fiscal year basis and “GEO Baseline” shall mean the 
            Net GEOs achieved in fiscal year              , holding gold price
constant for all future fiscal years and excluding Net GEO production from the
Company’s Voisey’s Bay net smelter return royalty.

 

Performance Shares may be earned under this Agreement if, for any of fiscal
year        ,        ,        ,         or        , the Company achieves both
(a) net revenue of at least $               in fiscal        , holding metal
prices constant and excluding revenue from the Company’s Voisey’s Bay net
smelter return royalty, and (b) an increase in Net GEOs over the GEO Baseline
that is greater than            ounces.  The Committee has the discretion, and
is expected to use such discretion, to reduce the number of Performance Shares
earned hereunder after taking into account such other factors that the Committee
deems to be appropriate or equitable, including applicable changes in accounting
standards and principles, tax laws and regulations applicable to the Company’s
business.

 

The Committee shall, however, exercise discretion to adjust downward the number
of Performance Shares that will vest if the increase in Net GEOs over the GEO
Baseline is less than        ounces during the relevant fiscal year by linear
interpolation between (a) the maximum number of Performance Shares set forth on
the cover sheet if the Company achieves an increase in Net GEOs over the GEO
Baseline of            ounces or more, (b) the target number of Performance
Shares set forth on the cover sheet if the Company achieves a target increase in
Net GEOs over the GEO Baseline of             ounces, and (c) no Performance
Shares if the Company achieves the GEO Baseline.  For further clarity, no
Performance Shares will vest under this Agreement if the increase in Net GEOs
over the GEO Baseline is less than            ounces.

 

If less than the maximum number of Performance Shares vest as a result of
performance for a fiscal year, you are eligible to vest in additional
Performance Shares for future fiscal years (but not beyond fiscal year      ),
in accordance with the principles set forth on this Exhibit A.  In no event are
you eligible to vest in more than the maximum number of Performance Shares
subject to this Agreement.

 

--------------------------------------------------------------------------------